NOT DESIGNATED FOR PUBLICATION

                                               No. 108,916

                 IN THE SUPREME COURT OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                     v.

                                         CRANDON EDWARDS,
                                             Appellant.

                                    MEMORANDUM OPINION


        Review of the judgment of the Court of Appeals in an unpublished opinion filed October 24,
2014. Appeal from Sedgwick District Court; ERIC A. COMMER, judge. Opinion filed June 2, 2017.
Judgment of the Court of Appeals is affirmed. Judgment of the district court is affirmed.


        Michael P. Whalen, of Law Office of Michael P. Whalen, of Wichita, was on the briefs for
appellant.


        Lance J. Gillett, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, were on the brief for appellee.


        Per Curiam: Crandon Edwards appeals the lower courts' determinations that they
lacked subject matter jurisdiction to consider his motions challenging retroactive
application of the 2011 amendments to the Kansas Offender Registration Act (KORA),
K.S.A. 22-4901 et seq. Although Edwards' sentence was final when he filed his motion,
on appeal he maintains jurisdiction existed pursuant to the courts' authority to correct
illegal sentences under K.S.A. 22-3504. The Court of Appeals affirmed. See State v.
Edwards, No. 108,916, 2014 WL 5609806, at *1 (Kan. App. 2014) (unpublished opinion)
("Because we determine that the trial court lacked subject matter jurisdiction to consider
                                                     1
the merits of Edwards' claims, we dismiss his appeal."). We granted his petition for
review.


       In State v. Wood, No. 111,243, 2017 WL 1807396 (Kan. 2017), and State v. Reese,
No. 110,021, 2017 WL 1806482 (Kan. 2017), this court recently rejected arguments
identical to those presented here as grounds for reversing the district courts' dismissal of
nearly identical motions raising constitutional objections to KORA's retroactive
application. We held that the definition of an illegal sentence does not include a claim
that a criminal sentence violates a constitutional provision, so a defendant may not file a
motion to correct an illegal sentence based on constitutional challenges to his or her
sentence. Wood, 2017 WL 1807396, at *2; Reese, 2017 WL 1806482, at *2. And
discerning no meritorious, nonconstitutional challenges to the registration requirements in
the Wood and Reese defendants' motions, we concluded that while the district courts had
jurisdiction to entertain the motions to correct illegal sentences, the courts were right for
the wrong reason because the defendants were not entitled to relief. Wood, 2017 WL
1807396, at *2; Reese, 2017 WL 1806482, at *2. The holdings from Wood and Reese are
equally applicable in Edwards' case.


       We hold that the lower courts had jurisdiction to hear and consider Edwards'
motion as a motion to correct an illegal sentence made pursuant to K.S.A. 22-3504. But
that motion advanced no meritorious argument demonstrating Edwards' sentence was
illegal, so the claims fail on the merits. See State v. Williams, 303 Kan. 585, 595, 363
P.3d 1101 (2016) (affirming judgment as right for the wrong reason).


       Affirmed.




                                              2
      STEGALL, J., not participating.
      MICHAEL J. MALONE, Senior Judge, assigned.1




1
 REPORTER'S NOTE: Senior Judge Malone was appointed to hear case No. 108,916
vice Justice Stegall under the authority vested in the Supreme Court by K.S.A. 20-2616.

                                           3